Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
Information Disclosure Statement
IDS filed on 08/10/2022 has been entered.
Status of the Claims
Claim 17 has been amended; claims 1, 8-16, 21-22, and 25 are cancelled; Claims 2-7, 17-20, 23-24, and 26-27 remain for examination; wherein claims 2, 4, and 17 are independent claims. It is acknowledged of the receipt of the Applicant’s “Terminal Disclaimer” filed on 8/10/2022, which has been approved on 8/10/2022.
Previous Rejections/Objections
Previous rejection of Claims 17-20 and 25-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 8/10/2022.
Previous rejection of Claims 2-7, 17-20, 23-24, and 26-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of 16/093,339, (US-PG-pub 2019/0144971 A1, updated claims 1, 11-12, 16-17, and 21-33) in view of Carnegie et al. (US-PG-pub 2003/0037485 A1, thereafter PG’485) has been withdrawn in view the Applicant’s "Amendments/remarks with amendment” filed on 8/10/2022.

This application is in condition for allowance except for the following issue: 
Priority
There is 7 priority documents listed in BIB of the instant application. Only JP 2016-089473 dated 04/27/2016 has been recorded. Other certified copies for 1) JP 2016-089469 dated 4/27/2016; 2) JP 2017-045458 dated 3/9/2017; 3) JP 2017-045459 dated 3/9/2017; 4) JP 2017-045463 dated 3/9/2017;5)  JP 2017-045469 dated 3/9/2017; and 6) JP 2017-045460 dated 3/9/2017 are missing in the record. Proper certified copies should be provided.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734